Citation Nr: 0336042	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  02-15 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Whether new and material evidence was submitted to reopen the 
veteran's claim for service connection for right ear hearing 
loss.


ATTORNEY FOR THE BOARD

C. L. Mason, Senior Counsel



INTRODUCTION

The veteran served on active duty from October 1982 to 
September 1992.  He also had four months of prior military 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Appeals (VA) Regional Office (RO) in Nashville, 
Tennessee.   


FINDINGS OF FACT

1.  The RO denied service connection for right ear hearing 
loss in December 1992.  The veteran was notified of that 
decision, and of his appellate rights and procedures.  The 
veteran did not file a notice of disagreement within the time 
period for such action.

2.  The additional evidence submitted since the December 1992 
decision does not bear directly and substantially upon the 
specific matter under consideration, is either cumulative or 
redundant, or by itself or when compared with evidence 
previously assembled is not so significant that it must be 
considered in order to decide fairly the merits of the claim 
for entitlement to service connection for hearing loss of the 
right ear.


CONCLUSIONS OF LAW

1.  The RO's December 1992 decision denying service 
connection for right ear hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002).

2.  Evidence submitted subsequent to December 1992 rating 
decision, which denied service connection for hearing loss of 
the right ear, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist. The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The final rule implementing the VCAA 
was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug.29, 2001) codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2003). The Board notes that 
the provisions of 38 C.F.R. § 3.156(a) regarding new and 
material claims were amended effective August 29, 2001.  
These amendments are effective only on claims received on or 
after August 29, 2001, and are, thus, not relevant in the 
instant case. See 66 Fed. Reg. 45620-45632 (August 29, 2001).

In this regard, the veteran was informed of the evidence 
required to reopen a previously denied claim a letter from 
the RO dated in September 2000.  He was again informed of the 
requirements in the discussion portions of the May 2001 
rating decision and the August 2002 Statement of the Case 
(SOC).  The August 2002 SOC also notified the veteran of the 
VCAA, to include what evidence the VA would obtain and that 
he had one year to submit requested evidence.  In this regard 
no additional evidence has been requested.  See 38 U.S.C.§ 
5103(b)(1) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); and Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003).  The Board finds that VA's duty to notify 
him of the evidence necessary to substantiate his claim has 
been satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In the instant case, the veteran's service medical records 
were been obtained and associated with his claims folder.  
The Board notes that the veteran has not been afforded VA 
examination for his current claim.  In accordance with VA's 
duty to assist, a VA examination is not required in relation 
to a claim to reopen based on new and material evidence.  See 
38 C.F.R. § 3.159(c) (2003).  The veteran has not identified 
evidence not of record.  Therefore, the Board concludes that 
no further assistance to the veteran regarding development of 
evidence is required, and would be otherwise unproductive.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).

Service connection is warranted for disability that was 
incurred during service, or for a preexisting injury that was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002). Also, a veteran who had wartime service or peacetime 
service after December 31, 1946 is presumed to be in sound 
condition except for those defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that a 
disability which was manifested in service, but existed 
before service, will rebut the presumption. 38 U.S.C.A. § 
1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).  A preexisting 
injury or disease will be considered to have been aggravated 
by active service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2003).

New and Material Evidence

At the outset, the Board observes that the RO, in an August 
2002 rating decision determined that there was clear and 
unmistakable error in the December 1992 rating decision 
pertaining to the issue of service connection for hearing 
loss in the left ear.  After review, the RO granted service 
connection for hearing loss in the left ear.  The Board 
observes that there was no finding of clear and unmistakable 
error as to the issue of service connection for right ear 
hearing loss and such issue has not been raised by the 
veteran.  Thus, the only issue on appeal is whether new and 
material evidence is of record to reopen the claim for 
service connection for hearing loss in the right ear.  

In a December 1992 decision, the RO denied the veteran's 
claim for hearing loss on the basis that it preexisted 
service and did not increase in severity during service. The 
veteran was notified of this decision and his procedural and 
appellate rights by a letter; however, he did not appeal.  
Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2003).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
When determining whether additional evidence is new and 
material, VA must determine whether such evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
2002).  Specifically, under 38 C.F.R. § 3.156(a), new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  

The United States Court of Appeals for Veterans Claims has 
held that the Board is under a legal duty in these situations 
to first determine if there is new and material evidence to 
reopen the claim, regardless of what the RO may have 
determined in this regard and regardless of whether the RO 
failed to address this preliminary issue entirely.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Here, 
the Board finds that new and material evidence has not been 
submitted to reopen the veteran's claim for right ear hearing 
loss.

At the time of the December 1992 decision, the evidence 
included the veteran's claim that his hearing was damaged 
while on active duty and service medical records.  At the 
veteran's service entrance examination in October 1982, 
puretone threshold readings in the right ear at 1000, 2000, 
3000, and 4000 Hz were 5, 5, 25, and 75 decibels on the first 
run and 5, 5, 15, 65 on the second run.  Service medical 
records reveal that the veteran was on a H3 profile during 
service for high frequency sensorineural hearing loss and 
underwent multiple hearing tests.  At discharge examination 
in March 1992, it was noted that the veteran had an H3 
profile and puretone threshold readings in the right ear at 
1000, 2000, 3000, and 4000 Hz were 5, 0, 30, and 60 decibels.  
The RO, in its December 1992 decision, determined that 
hearing loss preexisted service and was not aggravated 
therein.  The veteran was notified of this decision on 
January 11, 1993.  The veteran did not file a notice of 
disagreement within one year of his January 1993 
notification.  See 38 C.F.R. § 20.201 (2003).  As such, the 
RO's determination is final.  See 38 U.S.C.A. § 7105(c) (West 
2002).

Evidence submitted since that decision that had not 
previously been considered includes the veteran's statements.  
The veteran is competent to report that on which he has 
personal knowledge, but the record does not show that he has 
the necessary medical training and/or expertise to provide a 
medical opinion.  Consequently, these statements are 
cumulative in nature do not qualify as material evidence and 
are insufficient to reopen the claim.  See Layno v.  Brown, 6 
Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Also received was an October 2000 private audiological 
record.  The Board notes that although this medical evidence 
is new, in that it was not previously of record, it pertains 
to the veteran's hearing more than 8 years after service and 
does not provide evidence of increase of severity of the 
hearing loss in the right ear during service beyond natural 
progression.  Thus, it is not material to the claim.

Therefore, the Board finds that the evidence submitted since 
the RO's December 1992 determination is not new and material 
and the claim is not reopened.  See 38 C.F.R. § 3.156(a) 
(2003); Struck v. Brown, 9 Vet. App. 145, 151 (1996).

The Board notes that VA General Counsel recently issued an 
opinion in which it was held 38 C.F.R. § 3.304(b) was 
inconsistent with 38 U.S.C.A. § 1111, and therefore invalid 
and should not be followed.  See VAOPGCPREC 003-03.  
Basically, a claimant is no longer required to show that the 
claimed disease or injury increased in severity during 
service.  Instead, VA must show by clear and unmistakable 
evidence that the disease or injury both existed prior to 
service and did not increase in severity during service.  Id.  
However, a regulatory change in an evidentiary burden is not 
evidence and cannot constitute new and material evidence.  
There is no basis for review of a previously adjudicated 
claim based on an intervening or liberalizing change in the 
law, unless the change creates a new cause of action or forms 
a new basis for entitlement to a benefit.  Routen v. West, 
142 F.3d 1434 (Fed Cir. 1998); see also Anglin v. West, 11 
Vet. App. 361 (1998).

Therefore, the Board finds that the evidence received 
subsequent to the RO's December 1992 determination is not new 
and does not serve to reopen the veteran's claim for service 
connection for hearing loss in the right ear.  38 C.F.R. § 
3.156 (2003).  Accordingly, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107 (West 2002).  The Board has considered the 
doctrine of reasonable doubt in the veteran's favor, but, as 
the preponderance of the evidence is against his claim, that 
doctrine is not for application.  


ORDER

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hearing loss 
in the right ear.


REMAND

The Board observes that the veteran's VA Form 9, received in 
October 2002, contains statements disagreeing with the RO's 
denial of service connection for tinnitus.  This constitutes 
a notice of disagreement to the August 2002 rating decision, 
which denied service connection for tinnitus.  However, a 
statement of the case addressing this issue is not of record.  
The United States Court of Veteran's Appeals has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and a statement of the 
case addressing the issue was not sent, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this issue is REMANDED to the RO for the 
following:

The RO should provide the veteran with a 
statement of the case on the issue of 
entitlement to service connection for 
tinnitus.  The veteran should also be 
informed of the requirements necessary to 
perfect an appeal.  The RO is informed 
that this issue is not before the Board 
until timely perfected. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



